[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________                         FILED
                                                                     U.S. COURT OF APPEALS
                                     No. 07-15167                      ELEVENTH CIRCUIT
                                                                           DEC 16, 2008
                               ________________________
                                                                        THOMAS K. KAHN
                                                                             CLERK
                            D. C. Docket No. 06-61841 CV-JIC

ELIZABETH MELLOR, JAMES MELLOR,
as Co-Administrators of the Estate of
Jason Mellor,

                                                                          Plaintiffs-Appellees,

                                             versus

JENS PETER MOE,

                                                                         Defendant-Appellant.

                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                    (December 16, 2008)

Before EDMONDSON, Chief Judge, and ANDERSON, Circuit Judges, and
COHILL,* District Judge.

PER CURIAM:
____________________
*Honorable Maurice B. Cohill, Jr., United States District Judge for the Western District of
Pennsylvania, sitting by designation.
       We reject Moe’s jurisdictional challenge for the reasons set out in the district court’s

September 27, 2007, opinion. We also reject Moe’s challenge to the damages assessed; we cannot

conclude that the district court erred.

       AFFIRMED.




                                                 2